Citation Nr: 0529181	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  00-17 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on November 14, 2003, which vacated a 
February 2003 Board decision and remanded the case for 
additional development.  The issue initially arose from a May 
2000 rating decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2001, the veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  The 
case was remanded for additional development in May 2004.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  The veteran is not shown to have developed PTSD as a 
result of a verified stressor event during his military 
service.


CONCLUSION OF LAW

The veteran does not have PTSD incurred as a result of an 
incident of military service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was notified of the VCAA duties to 
assist by correspondence dated in March 2001.  He was 
specifically notified of the evidence required to 
substantiate his claim for entitlement to service connection 
for PTSD in January 2005.  While the VCAA notice letters in 
this case did not explicitly ask the veteran to provide "any 
evidence in [his] possession that pertains" to his claim, as 
a practical matter the Board finds that he has been notified 
of the need to provide such evidence.  The notice letters of 
record informed him that additional information or evidence 
was needed to support his claim and asked him to send the 
information or evidence to the AOJ.  In addition, the 
April 2005 supplemental statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, make reasonable 
efforts to obtain relevant records adequately identified and 
authorized by the claimant, notify the claimant of the 
efforts taken to obtain those records, describe further 
action to be taken by VA, and make continued efforts to 
obtain records from a Federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159.  The claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records.  If requested by VA, the claimant must 
provide enough information to identify and locate the 
existing records, including the custodian or agency holding 
the records; the approximate time frame covered by the 
records; and, in the case of medical treatment records, the 
condition for which treatment was provided.  Id.

The record shows the RO made numerous efforts to assist the 
veteran in developing evidence in this case, particularly in 
attempting to have the service department verify the claimed 
stressor events.  In correspondence dated in May 2001 the 
U.S. Armed Services Center for Unit Records Research (CURR), 
in essence, verified the incident involving the murder of a 
fellow serviceman in his company.  The RO also requested on 
several occasions that the veteran provide additional details 
and information concerning his alleged stressor incidents.  
The veteran on several occasions reported his stressors 
involved the now verified murder and a non-lethal 
"fragging" incident.  He provided no additional information 
as to the "multiple traumatic experiences during military 
service including witnessing multiple killings" identified 
by his private care provider in her December 2003 
correspondence.  The veteran's statements as to having 
experienced rocket, mortar, and sniper fire during service 
are too vague for any reasonable effort at verification.  
Therefore, the Board finds that further efforts to obtain 
additional records pertinent to his PTSD claim would be 
futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability and indicates the claimed disability or symptoms 
may be associated with an event, injury, or disease during 
active service.  See 38 C.F.R. § 3.159.  

A review of the evidence of record shows the veteran 
underwent VA psychiatric examinations in January 2000, 
October 2002, and November 2002.  The available medical 
evidence is sufficient for an adequate determination.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Factual Background

Service records show the veteran served on active duty in 
Vietnam from October 1969 to June 1971.  His military 
specialty was truck driver and he was assigned to the 554th 
Engineer Company.  

The veteran has alleged, both in his personal testimony 
before the undersigned and in correspondence, that his 
Vietnam service stressors included the witnessing of one of 
his fellow servicemen kill another member of the unit and of 
a sergeant in the unit having been "fragged."  He further 
maintains that he has recently received some VA outpatient 
treatment for his psychiatric condition, as well as on-going 
treatment from his private physicians for psychiatric 
disorders, to include PTSD.

Service medical records do not reflect any complaints, 
history or symptomatology associated with a psychiatric 
condition.  Both his service entrance medical and separation 
examination reports indicate a normal clinical psychiatric 
evaluation.

Private medical records dated from November 1999 to March 
2001 show that he received treatment for psychosis.  In a 
November 1999 medical statement Dr. S.R. stated that she was 
treating the veteran for a psychotic disorder.  In a 
statement dated in December 1999 she noted that the veteran 
suffered from PTSD that he developed in Vietnam.

VA psychiatric examination in January 2000, undertaken 
specifically to determine the nature of the veteran's 
psychiatric disorder, included a diagnosis of schizophrenia, 
paranoid type, residual phase.  The examiner offered that the 
veteran did not meet the diagnostic criteria to justify a 
diagnosis of PTSD, either in terms of identified stressors or 
psychiatric symptomatology.

In May 2001, the U.S. Armed Services Center for Unit Records 
Research (CURR) verified that another serviceman murdered a 
serviceman in Vietnam on August 24, 1970.  It was noted that 
the servicemen were assigned to the same unit as the veteran 
at the time of the murder.

The veteran testified during an October 2001 video conference 
hearing and essentially reiterated his contentions of being 
treated for PTSD.  He described events he claimed to have 
experienced in Vietnam.  He maintained that he could not 
watch war movies, could not stand loud noises, had 
nightmares, and suffered sleep disturbances.  He also 
testified that he had been employed for about 15 years 
following separation from military service as a tool grinder; 
that he suffered a psychotic break in November 1999, which he 
attributed to PTSD; and that he was receiving Social Security 
Administration (SSA) disability benefits because of his 
psychosis.

Private treatment records from Dr. J.H. dated from June 1996 
through March 2002 show the veteran was being seen for 
various disorders, including severe anxiety and medication 
monitoring for psychotropic symptoms.  Records from Shadyside 
Hospital for December 1999 to April 2002 show that he was 
seen for various disorders, to include psychosis, felt to be 
due to a hormonal imbalance.  In medical statements dated in 
October 2001 and in May 2002 Dr. S.R. stated that the 
veteran's psychotic symptoms were due to endocrine 
abnormalities.  She also noted that he had PTSD, with 
symptoms of flashbacks and nightmares of Vietnam experiences.  
No information as to the diagnostic criteria considered as 
the basis for the PTSD diagnosis was provided.

In February 2002, VA received copies of the veteran's SSA 
records.  The medical records obtained note acute psychosis, 
confusion, and psychotic disorder, likely due to a medical 
condition of unclear etiology.

VA outpatient treatment records dated from August 2002 
through November 2002 include diagnoses of generalized 
anxiety disorder and rule out PTSD and depression.  An 
October 2002 individual therapy report noted that, while the 
veteran presented with some possible symptoms that may be 
related to uncomfortable memories from his combat 
experiences, a diagnosis of PTSD did not seem to be in order.  
It was noted he was not confronted with much direct combat 
and that he had no identifiable stressor where he felt his 
life was in imminent danger.  There were times when his base 
was rocketed and mortared where he felt unsafe, but there was 
very little direct combat for him.  He did have sleep 
disturbances and dreams related to Vietnam, but he admitted 
they were not always about traumatic experiences.

VA psychiatric examination in November 2002 was specifically 
conducted to determine the presence of PTSD.  Following 
examination and review of the record, the examiner provided a 
diagnosis of mild generalized anxiety disorder.  The examiner 
stated that, consistent with all previous VA examinations 
including the January 2000 VA psychiatric evaluation and VA 
clinic evaluations during the period from August 2002 through 
October 2002, there was no evidence to sustain a diagnosis of 
PTSD for the veteran.  It was remarked that although the 
veteran had consistently increased his score for combat-
related stress on repetitive testing, this was felt not to 
represent actual current symptomatology, but rather, 
represented a "learning curve" based on familiarity with 
the testing.  It was opined that the veteran did not meet 
criteria for a diagnosis of PTSD in that he reported no 
specific stressor in which his life was in danger, other than 
witnessing at a distance a gun fight and assault by another 
veteran.  Further, the examiner offered that the veteran did 
not meet symptom criteria for a diagnosis of PTSD, despite 
his score on psychological testing.  The examiner found, 
however, that the veteran did meet the criteria for 
generalized anxiety disorder, for which he was currently 
receiving treatment.

In correspondence dated in December 2003 Dr. S.R. reported 
the veteran had developed PTSD in response to experiences he 
had while serving in the military.  It was noted that he 
reported "multiple traumatic experiences during military 
service including witnessing multiple killings" and that one 
incident he found most disturbing involved the friendly fire 
killing of a fellow serviceman.  He initially had "frequent 
nightmares of this and other events" several times per week, 
but they had decreased to about every other week with current 
medication regimen and treatment.

In subsequent statements in support of his claim the veteran 
reiterated his claim and provided additional, nonspecific 
information concerning incidents he stated he experienced in 
Vietnam.  He also provided curriculum vitae for Dr. S.R., in 
essence, describing her training and expertise in psychiatry.

VA treatment records dated from November 2002 through March 
2005 include diagnoses and treatment for PTSD without opinion 
as to etiology.  Records dated in March 2003 provided a 
diagnosis of depression/PTSD and noted the veteran was 
receiving private psychiatric care from Dr. S.R.

Private medical records from Dr. J.H. dated from February 
1999 through August 2000 were received in March 2005.  A 
January 2000 report noted the veteran had PTSD secondary to 
his tour of duty in Vietnam.  It was noted that he had been 
doing fairly well until his recent illness.  In 
correspondence dated in March 2005 Dr. J.H. reported the 
veteran underwent a hypophysectomy in October 1998 and had 
hypothyroidism and adrenal failure that required hormonal 
replacement therapy.  It was noted that he had experienced 
psychotic mental changes as a result of this condition.  

Private medical records from Dr. S.R. dated from August 2001 
through November 2004 were received in April 2005.  The 
diagnoses included PTSD and a history of psychotic disorder 
secondary to an endocrine imbalance.



Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
... in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

Pertinent case law provides that 38 U.S.C.A. § 1154(b) does 
not create a presumption of service connection for a combat 
veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA law also provides that if the evidence establishes that 
the veteran engaged in combat with the enemy and a claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Initially, the Board notes that the veteran's service records 
show he served in the Republic of Vietnam from October 1969 
to June 1971.  His military specialty was truck driver and he 
was assigned to the 554th Engineer Company.  There are no 
reports, medals, or awards indicative of combat or combat-
related injuries.  

Although the veteran has reported numerous incidents of 
having been exposed to rocket, mortar, and sniper fire during 
his Vietnam service, the Board finds his statements as to 
these events are too vague to warrant additional efforts of 
verification.  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."), citing State v. Asbury, 415 S.E.2d 891, 895 
(W. Va. 1992).  In the absence of probative evidence of an 
actual engagement with the enemy, the Board finds the veteran 
is not a combat veteran for VA compensation purposes.  But 
see 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Based upon the evidence of record, the Board finds the 
veteran is not shown to have developed PTSD as a result of a 
verified stressor event during his military service.  
Although the incident described by the veteran associated 
with the murder of a fellow serviceman has been verified by 
CURR, the January 2000, October 2002, and November 2002 VA 
medical opinions specifically found the events as reported by 
the veteran were insufficient to warrant a diagnosis of PTSD.  
The Board finds these opinions are persuasive as to this 
matter.  VA treatment reports noting diagnoses of PTSD 
without additional opinion as to etiology or reference to 
having reviewed the entire record are considered to warrant a 
lesser degree of evidentiary weight.

Although the medical evidence of record includes private 
medical diagnoses of PTSD related to traumatic events in 
service, the Board finds these medical nexus opinions, 
apparently provided based upon reported events that have not 
been verified by credible evidence, are of little probative 
value.  While in correspondence dated in December 2003 Dr. 
S.R. identified as "most disturbing" the verified incident 
involving the murder of a fellow serviceman, it was also 
noted that the veteran reported "multiple traumatic 
experiences during military service including witnessing 
multiple killings."  The expertise of Dr. S.R. in the field 
of psychiatry has been well demonstrated; however, the Court 
has specifically held that credible supporting evidence of 
the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau, 9 Vet. App. at 396.  Therefore, the Board finds the 
January 2000, October 2002, and November 2002 VA medical 
opinions are persuasive and that entitlement to service 
connection for PTSD must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


